—In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County (Pizzuto, J.), dated October 10, 1984, which denied their motion to enter *502a default judgment against defendant Latchman and granted Latchman’s cross motion for leave to serve an answer.
Order affirmed, without costs or disbursements.
Under the facts of this case, we see no reason to disturb Special Term’s exercise of discretion. Bracken, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.